BLODGETT, P. J.
Heard upon motion to quash the writ.
Service was made in accordance with Chap. 1143, Public Laws 1928, upon the Ulerk of the State Board of Public Roads.
The statute reads that such service is sufficient upon a non-resident provided, that notice of such service and a copy of the process shall be forthwith sent by registered mail by the plaintiff, or his attorney of record, to the defendant and the defendant’s return receipt and the plaintiff’s or his attorney’s affidavit of compliance herewith appended to the writ and entered with the declaration.
The registered letter was returned without the defendant’s return receipt and bearing the notation “refused 1-14-31 N. B. E. 1613.” This appears from the affidavit of the plaintiff’s attorney attached to the writ. The correspondence referred to in the affidavit does not appear.
The language of the statute must be strictly construed and it does not appear that due service has been made.
Motion to quash granted.